                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE
                                                                                 ZOl9 OCT - \ P I: 21
UNITED STATES OF AMERICA                     )
                                                                                   U. S. DISTRICT COU fef
                                             )       No.   3: l q   Cfs   czS: ;::,l\S TERN DIST. . E~V.
        V.                                   )
                                             )       JUDGES         IA~lo.~ {/irp~"PT '.C~ : ;:K
JUDITH BARKER                                )

                                        INFORMATION

       The United States Attorney charges as follows:

                                       INTRODUCTION

        1.     At all times material to this Information, the International Brotherhood of

Teamsters, was a labor organization engaged in an industry affecting commerce and subject to

the Labor Management Reporting and Disclosure Act of 1959, 29 U.S.C. § 401, et seq., required

to file an annual financial report, to wit, a Labor Organization Annual Report, with the Secretary

of Labor.

       2.      From in or around March, 2010 through on or about January 4, 2015, the

defendant, JUDITH BARKER ("BARKER") was employed by the International Brotherhood of

Teamsters, Local 519.

       3.      From in or around September, 2010 through on or about January 4, 2015, BARKER

served as the bookkeeper for the International Brother of Teamsters, Local 519.

                                         COUNT ONE

       4.      The allegations contained in paragraphs 1 through 3 are incorporated herein by

reference.

       5.      On or about November 13, 2014, in the Eastern District of Tennessee, defendant

BARKER did willfully conceal the receipt of union dues in the amount of $210.00 paid by a




 Case 3:19-cr-00175-DCP Document 3 Filed 10/01/19 Page 1 of 2 PageID #: 5
member, a record of which receipt was required to be kept by the International Brotherhood of

Teamsters, Local 519, in accordance with section 436 of Title 29, United States Code, and a

record of matters required to be reported in the annual financial report of the International

Brotherhood of Teamsters and filed with the Secretary of Labor for such labor organization's

fiscal year ending on December 31, 2014.

       In violation of Title 29, United States Code, Section 439(c).

                                                      J. DOUGLAS OVERBEY
                                                      UNITED STATES ATTORNEY


                                              By:
                                                      FRA KM. DALE, J
                                                      Assis ant United States




                                                 2



Case 3:19-cr-00175-DCP Document 3 Filed 10/01/19 Page 2 of 2 PageID #: 6
